DETAILED ACTION
The applicant’s Request for Continued Examination filed on June 29, 2020 has been acknowledged. Claims 2, 5-9, 12, 14-18, 21-25 and 27-112 have been canceled. Claims 1, 3, 4, 10, 11, 13, 19, 20, 26 and 113-123, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2020 has been entered.

Response to Amendment
In the applicant’s Request for Continued Examination filed on June 29, 2020 the applicant has failed to properly identify all of the canceled claims. Specifically the applicant has not listed claims 27-112 as canceled. The applicant has not listed in this in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 10, 11, 13, 19, 20, 26 and 113-123 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically the abstract idea is a method/system of organizing human activity as well as an idea of itself. As outlined by MPEP 2106.04(a) “Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including 
Under step 2B these elements are considered conventional, specifically the managing of clinical trial data has existed since the 1940s as explicitly discussed in Kahn. Webber establishes that the use of a database for interconnecting clinical trial data between various clinical trial software applications is known in the prior art. Moore establishes that both the concepts of parsing the data and recording statistics about the database entries are both known in the fields. The additional elements of EDC Operational Data found in the dependent claims are also shown in Webber as known in the prior art. As such each of these elements are considered to be conventional. 
The dependent claims 3, 114 and 120, describe what the updates indicate but again this is merely reciting generic elements found in a database structure and not considered to be a practical application or unconventional. Claims 4, 115 and 121, recites what the collection frequency comprises but this does not change how the steps are performed but rather merely how the frequency is established which not considered to be a practical application or unconventional. Claims 10, 116 and 122, outlines that the data is received from different sources but again this is not a practical application or an unconventional activity but rather a known database technique as outlined in the applied references. Claims 11, 117 and 123, recite what the data comprises but this does not change how the data is processed but rather merely what it represents and as 
This judicial exception is not integrated into a practical application. In particular, the claim only recites generic additional element – “processor” and “memory” in claimed limitations are recited at a high-level of generality (i.e., as a generic structure performing a generic computer function of receiving and storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, 11, 13, 19, 26 and 113-123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al. (WO 01/93178 A2) hereafter Kahn, in view of Webber et al. (WO 2009/155558 A1) hereafter Webber, further in view of Moore et al. (US 2007/0061266 A1) hereafter Moore.
As per claim 1, Kahn discloses a method for managing clinical trial data from one or more studies and preprocessing the clinical trial data for a stakeholder (Page 7, lines 13 through Col. 8, line 9; discloses method for managing clinical trial data for different studies and processing the data for stakeholders. Page 8, lines 23-31; discloses that the central authority will process the data that is collected prior to making it available to the sponsors. Page 24, lines 8-18; disclose that that the sponsors can be pharmaceutical companies, which is considered to be the same as the stakeholders as discussed in the applicant’s originally filed specification page 2, lines 10-12), the method comprising:
	determining, based on a plurality of configuration files that each define a unique collection frequency for a different clinical trial of a plurality of clinical trials: a collection frequency that specifies how often data collection should be performed for a particular clinical trial (Page 20, line 1-36; discloses that each clinical trial has its own protocol. Each protocol acts as the configuration file for each clinical trial and unique to the particular trial. Specifically the protocol outlines when follow ups are what data is reported and how frequently the patient has to return for those follow ups. Page 28, lines 27-34; discloses that the system has a set upload frequency); and
	one or more sites corresponding to the particular clinical trial configured to be used to perform the data collection (Page 5, lines 22-31 and Page 7, lines 13-25; outline that the central authority creates and operates different clinical sites to collect data for each individual clinical trial based on the set protocol);
	retrieving, by a computing device, via the one or more sites, and based on the collection frequency, clinical trial data comprising a plurality of form entries, wherein  corresponding to the particular clinical trial (Page 8, line  23 through Page 9, line 25; discloses that the system creates the different protocols using meta-models for different classes of diseases. These models are pre-defined templates or building blocks corresponding to the creation of particular clinical trials. Page 25, lines 4-20; discloses that the central authority receives the different clinical trial data based on the protocol and provides the sponsors or stakeholders through sites values from the clinical trials based on their authorization level );
	at least a portion of the plurality of form entries, wherein the at least a portion of the plurality of form entries are associated with the particular clinical trial; and data comprises: a unique identifier of the particular clinical trial, a key associated with a human subject that corresponds to the one or more values, an identifier of a study event, associated with the particular clinical trial, that caused the one or more values to be collected; and a unique identifier of the at least a portion of the plurality of form entries (Page 26, line 25 through Page 27, line 19; defines that the patient identifier is included so that the data can be tracked with the patient. Figure 12, Shows that each individual protocol has its own Protocol Identifier, which is the unique identifier for the particular clinical trial. Figure 3, Page 17, lines 17-32; discloses that each event in the system is listed with its corresponding actions and the required information to be collected at that step. The form entries list out the unique identifiers such as descriptions, the individual chairing the study the sponsor and their unique identifier and the various versions and version dates as shown in Figure 12).

 	Webber, which like Kahn talks about collecting data for a clinical trial, teaches that it is known for the configuration files to contain a URL for selecting the server to connect to for the data (Page 26, paragraph [0086]; teaches that it is known for the configuration parameters to include the URL of the shared server);
	Webber further teaches having a plurality of different transactions and determining, based on the metadata and from a plurality of databases that each store different clinical trial data, a first database that stores one or more tables corresponding to an older version of the clinical trial data; based on determining, by the computing device and by querying the first database that the clinical trial data comprises one or more changes as compared to the older version of the clinical trial data (Page 9, paragraph [0045]; teaches that the system contains a metadata database repository. Page 12, paragraph [0055]; teaches that the database server contains metadata database repository for storing and saving operational data in a table format. It establishes that the source of the data can be selected and set for synchronization parameters. Page 12, paragraph [0056]; teaches that there are a plurality of server which can be linked to the shared server, each linked server stores its only local data 

	Webber further teaches determining, by the computing device, a plurality of updates to the plurality of rows by, for each of the plurality of different transactions, comparing information in a corresponding row of the plurality of rows to the plurality of form entries (Page 22, paragraphs [0077], [0078] and Page 23, paragraph [0079]; teaches that the system can that the system can selectively update the tables and the individual rows based on detecting what was updated in the linked servers and requesting approval prior to updating the shared server database. Page 24, paragraph [0081]; teaches that the shared server determines whether any addition, modification, or deletion of the data has occurred since the last synchronization. Each row of data within a table includes a time stamp information in order for the system to determine changes to the table);

	Webber further teaches receiving, by the computing device and from a second computing device associated with the stakeholder, a request for the clinical trial data; retrieving, based on an identity of the stakeholder and from a collection of custom data views that are each configured to provide specific data of interest to one or more different stakeholders, a custom data view for organizing the plurality of rows of the plurality of form entries (Page 21, paragraph [0076]; teach that the user interface can be 
	Webber further teaches providing, by the computing device, a user interface by: causing display, based on the custom data view, of the plurality of form entries, and selectively updating, based on the data corresponding to the plurality of updates, the plurality of form entries by: determining, based on the plurality of updates, one or more row operations; and performing, in the user interface, the one or more operations on the plurality of form entries (Page 20, paragraph [0074]; teaches that data can be sent from the shared database to the linked server and only the information setup in the configuration settings for any information for the specific tables and data sources. As such this is a different order as not all the tables and rows are sent to the linked. Page 21, paragraph [0076]; teach that the user interface can be customized this is specific to the linked server. Page 26, paragraph [0085]; teaches that the tables are specific to the approver or stakeholder requesting the data. Page 27, paragraph [0087]; teaches that “only rows of data that match with the “Study Number” or “Site Number” are retrieved”…”rather than retrieving the entire table populated with all the data”. Page 27, paragraph [0088]; teaches that the system can set up access rights can be set up for 
	The primary reference Kahn establishes the management of Clinical trial data and the setting of actions and events based pre-defined models or templates which act as building blocks for defining configuration files or protocols for implementing the clinical trial. Kahn establishes how often the data is to be collect when conforming to the protocol. Kahn establishes how to setup the various protocols including the frequency of events, the type of data to be collected, when it is to be collected, who can participate in the clinical trial and who is to be excluded from the clinical trial. However, Kahn fails to disclose explicitly the database management of the information once it is collected. That 
	Webber, which also talks about clinical trials and the management of the information teaches explicitly the techniques used to setup the database in a shared environment. Specifically have a first shared database which gets updated by linked databases and updates linked databases. Webber establishes having customized interfaces based on what specific study or clinical trial the user is interested in. The system teaches selectively updating the data and presenting the information to the user in a customized based on the specific requesting user.
	It would have been obvious to one of ordinary skill in the art to include in the clinical trial management system of Kahn the ability to manage the data using known database techniques as taught by Webber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Webber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing clinical trials provided by Kahn, with managing the database information for a clinical trial using known techniques as taught by Webber, for the purposes of improving the efficiency of the system. Since Kahn already discloses the collection of the clinical trial information and presenting it to users based on the unique identifiers it would have been obvious to manage and update that information as 
While the combination teaches the collection and management of clinical trial data, it is not explicit that the clinical trial data is parsed to extract from different transactions and that the rows contain a number of times that the rows have been updated.
	Moore, which like Webber talks about database management techniques, teaches it is known to parse data for different entries and to use that to update tables and rows (Page 11, paragraph [0230], Page 19, paragraph [0295], Page 23, paragraph [0324] and Page 27, paragraph [0346]; teach that the database data is parsed and stored, this can be done for searching using “well-known techniques”. Additionally it can use metadata by parsing content and using that parsed data to categorize content according to user-specified constraints. Since Webber already talks about identifying data from other sources, it would have been obvious to use known techniques to parse the data so that it can be used in the database, as shown in Moore).
	Additionally Moore establishes it is known to contain the number of times a row has been updated as part of the statistics for a database and that this is data is used to optimize the performance of the system (Page 69, paragraph [0681]; teaches that it is a known database technique to record a number of statistics which include recording the number of times a row has been updated. Moore establishes that these statistics are used to optimize the performance of the system. Since the combination teaches the collection and maintenance of database information, it would have been obvious to use 
The primary reference Kahn establishes the management of Clinical trial data and the setting of actions and events based pre-defined models or templates which act as building blocks for defining configuration files or protocols for implementing the clinical trial. Kahn establishes how often the data is to be collect when conforming to the protocol. Kahn establishes how to setup the various protocols including the frequency of events, the type of data to be collected, when it is to be collected, who can participate in the clinical trial and who is to be excluded from the clinical trial. Webber, which also talks about clinical trials and the management of the information teaches explicitly the techniques used to setup the database in a shared environment. Specifically have a first shared database which gets updated by linked databases and updates linked databases. Webber establishes having customized interfaces based on what specific study or clinical trial the user is interested in. The system teaches selectively updating the data and presenting the information to the user in a customized based on the specific requesting user. The combination however fails to explicitly discuss the database techniques of parsing data and recording statistics of the data entries such as the number of times the rows have been updated.
Moore which like Webber discusses the managing of data using a database teaches it is known to parse data to so it can be categorized and for the system to record statistics such as the number of times a row has been updated. Moore establishes these are both known techniques in the art and would have been obvious to use.

Therefore, from this teaching of Moore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing clinical trials provided by Kahn and Webber, with the ability to parse data and to record the number of times a row of data has been updated as taught by Moore, for the purposes of using known techniques to enter data and to optimize the performance of the system. Since the combination teaches the collection and maintenance of database information, it would have been obvious to use known techniques to receive the data such as parsing and to maintain statistics about the database to optimize the performance as shown in Moore.
As per claims 3, 114 and 120, the combination of Kahn, Webber and Moore teaches the above-enclosed invention; Webber further teaches wherein at least one of the plurality of updates indicate a change to information stored in the plurality of rows (Page 22, paragraphs [0077], [0078] and Page 23, paragraph [0079]; teaches that the system can that the system can selectively update the tables and the individual rows based on detecting what was updated in the linked servers and requesting approval prior to updating the shared server database. Page 24, paragraph [0081]; teaches that 
As per claims 4, 115 and 121, the combination of Kahn, Webber and Moore teaches the above-enclosed invention; Webber further teaches wherein the collection frequency comprises a pre-defined list of times (Page 20, paragraph [0072]; teaches that the system has a pre-defined list of times the data can be collected or updated).
As per claims 10, 116 and 122, the combination of Kahn, Webber and Moore teaches the above-enclosed invention; Webber further teaches wherein retrieving the clinical trial data comprises: requesting, from a plurality of different sources, different portions of the clinical trial data (Page 12, paragraph [0056]; teaches that there are a plurality of server which can be linked to the shared server, each linked server stores its only local data which is synchronized with the shared server. As shown on page 14, paragraph [0059] “Data synchronization techniques or connections 180 allow interoperability of exchanging any set of operational data from the shared server 110 to any linked server 210-1, 210-2, 210-n or from any linked server 210-1, 210-2, 210-n to the shared server 110 to automatically receive data and update metadata databases without requiring human intervention”. This establishes that the first database can update secondary databases different from the first database. The shared server stores data regarding different studies and each linked server can provide different information about different studies as the data can be site specific. As such different sources can provide different portions of the clinical trial data).
As per claim 11, 117 and 123, the combination of Kahn, Webber and Moore teaches the above-enclosed invention; Webber further teaches wherein the clinical trial data comprises EDC Operational Data Model (EDC ODM) data (Page 2, paragraph [0007], Page 3, paragraph [0008], Page 9, paragraph [0046] and Page 14, paragraph [0060]; teaches the use of EDC data is known in the prior art and that  the system include EDC data, which includes operational data).
As per claims 13, 118, the combination of Kahn, Webber and Moore teaches the above-enclosed invention; Kahn further teaches wherein each of the plurality of different transactions corresponds to a different subject of a plurality of subjects participating in the plurality of clinical trials (Page 26, line 25 through Page 27, line 19; defines that the patient identifier is included so that the data can be tracked with the patient. Figure 12, Shows that each individual protocol has its own Protocol Identifier, which is the unique identifier for the particular clinical trial. Figure 3, Page 17, lines 17-32; discloses that each event in the system is listed with its corresponding actions and the required information to be collected at that step. The form entries list out the unique identifiers such as descriptions, the individual chairing the study the sponsor and their unique identifier and the various versions and version dates as shown in Figure 12).
Webber further teaches wherein each of the plurality of different transactions corresponds to a different subject of a plurality of subjects participating in the plurality of clinical trials (Figure 12 shows the table which lists the Study number, Site number Status Subject number their gender and date of birth).
As per claim 19, the combination of Kahn, Webber and Moore teaches the above-enclosed invention; Webber further teaches wherein providing the user interface 
As per claim 26, the combination of Kahn, Webber and Moore teaches the above-enclosed invention; Webber further teaches wherein one or more of the plurality of updates indicate that a particular row of the plurality of rows should be deleted (Page 24, paragraph [0081]; teaches that the shared server determines whether any addition, modification, or deletion of the data has occurred since the last synchronization. Each row of data within a table includes a time stamp information in order for the system to determine changes to the table).
As per claim 113, Kahn discloses an apparatus comprising:
one or more processors; and memory storing instructions that, when executed by one or more processors, (Page 25, lines 4-33; discloses that the invention is carried out on a server in communication with computers) cause the apparatus to:
determine, based on a plurality of configuration files that each define a unique collection frequency for a different clinical trial of a plurality of clinical trials: a collection frequency that specifies how often data collection should be performed for a particular clinical trial (Page 20, line 1-36; discloses that each clinical trial has its own protocol. Each protocol acts as the configuration file for each clinical trial and unique to the particular trial. Specifically the protocol outlines when follow ups are what data is 
one or more sites corresponding to the particular clinical trial configured to be used to perform the data collection (Page 5, lines 22-31 and Page 7, lines 13-25; outline that the central authority creates and operates different clinical sites to collect data for each individual clinical trial based on the set protocol);
	retrieve, by a computing device, via the one or more sites, and based on the collection frequency, clinical trial data comprising a plurality of form entries, wherein each form entry of the plurality of form entries comprises one or more values corresponding to criteria of a pre-defined template corresponding to the particular clinical trial (Page 8, line 23 through Page 9, line 25; discloses that the system creates the different protocols using meta-models for different classes of diseases. These models are pre-defined templates or building blocks corresponding to the creation of particular clinical trials. Page 25, lines 4-20; discloses that the central authority receives the different clinical trial data based on the protocol and provides the sponsors or stakeholders through sites values from the clinical trials based on their authorization level );
	at least a portion of the plurality of form entries, wherein the at least a portion of the plurality of form entries are associated with the particular clinical trial; and data comprises: a unique identifier of the particular clinical trial, a key associated with a human subject that corresponds to the one or more values, an identifier of a study event, associated with the particular clinical trial, that caused the one or more values to be collected; and a unique identifier of the at least a portion of the plurality of form 
While Kahn discloses the use of sites which are web-based architectures, and the use of the Internet, it is not explicit that the sites comprise one or more uniform resource locators (URLs). While Kahn talks about the collection and management of data, it is not explicit that the system parses the clinical trial data to extract, from the clinical trial data, a plurality of different transactions and determine, based on the metadata and from a plurality of databases  that each store different parsed clinical trial data, a first database that stores one or more tables corresponding to an older version of the clinical trial data; based on determining, by the computing device and by querying the first database that the clinical trial data comprises one or more changes as compared to the older version of the clinical trial data: determine, based on the metadata, a plurality of rows in the one or more tables, wherein each of the plurality of rows corresponds to a different one of the plurality of different transactions; and determine, by the computing device, a plurality of updates to the plurality of rows by, for each of the plurality of different transactions, comparing information in a corresponding row of the plurality of rows to the plurality of form entries; store, by the computing 
Webber, which like Kahn talks about collecting data for a clinical trial, teaches that it is known for the configuration files to contain a URL for selecting the server to connect to for the data (Page 26, paragraph [0086]; teaches that it is known for the configuration parameters to include the URL of the shared server);
	Webber further teaches having a plurality of different transactions and determine, based on the metadata and from a plurality of databases that each store different clinical trial data, a first database that stores one or more tables corresponding to an older version of the clinical trial data; based on determine, by the computing device and 
	Webber further teaches determine, based on the metadata, a plurality of rows in the one or more tables, wherein each of the plurality of rows corresponds to a different one of the plurality of different transactions (Page 22, paragraphs [0077], [0078] and Page 23, paragraph [0079]; teaches that the system can that the system can selectively update the tables and the individual rows based on detecting what was updated in the linked servers and requesting approval prior to updating the shared server database. Page 24, paragraph [0081]; teaches that the shared server determines whether any addition, modification, or deletion of the data has occurred since the last synchronization. Each row of data within a table includes a time stamp information in order for the system to determine changes to the table. Figure 12 establishes that each row corresponds to a different transactions); and 
	Webber further teaches determine, a plurality of updates to the plurality of rows by, for each of the plurality of different transactions, comparing information in a corresponding row of the plurality of rows to the plurality of form entries (Page 22, paragraphs [0077], [0078] and Page 23, paragraph [0079]; teaches that the system can 
	Webber further teaches store, by the computing device, in a second database different from the first database, and in a first order based on a second order of the clinical trial data, data corresponding to the plurality of updates to the plurality of rows (Page 12, paragraph [0056]; teaches that there are a plurality of server which can be linked to the shared server, each linked server stores its only local data which is synchronized with the shared server. As shown on page 14, paragraph [0059] “Data synchronization techniques or connections 180 allow interoperability of exchanging any set of operational data from the shared server 110 to any linked server 210-1, 210-2, 210-n or from any linked server 210-1, 210-2, 210-n to the shared server 110 to automatically receive data and update metadata databases without requiring human intervention”. This establishes that the first database can update secondary databases different from the first database. Page 20, paragraph [0074]; teaches that data can be sent from the shared database to the linked server and only the information setup in the configuration settings for any information for the specific tables and data sources. As such this is a different order as not all the tables and rows are sent to the linked. Page 21, paragraph [0076]; teach that the user interface can be customized this is specific to the linked server);

	Webber further teaches provide, by the computing device, a user interface by: causing display, based on the custom data view, of the plurality of form entries, and selectively updating, based on the data corresponding to the plurality of updates, the plurality of form entries by: determining, based on the plurality of updates, one or more row operations; and performing, in the user interface, the one or more operations on the plurality of form entries (Page 20, paragraph [0074]; teaches that data can be sent from the shared database to the linked server and only the information setup in the configuration settings for any information for the specific tables and data sources. As such this is a different order as not all the tables and rows are sent to the linked. Page 21, paragraph [0076]; teach that the user interface can be customized this is specific to 
	The primary reference Kahn establishes the management of Clinical trial data and the setting of actions and events based pre-defined models or templates which act as building blocks for defining configuration files or protocols for implementing the 
	Webber, which also talks about clinical trials and the management of the information teaches explicitly the techniques used to setup the database in a shared environment. Specifically have a first shared database which gets updated by linked databases and updates linked databases. Webber establishes having customized interfaces based on what specific study or clinical trial the user is interested in. The system teaches selectively updating the data and presenting the information to the user in a customized based on the specific requesting user.
	It would have been obvious to one of ordinary skill in the art to include in the clinical trial management system of Kahn the ability to manage the data using known database techniques as taught by Webber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Webber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
While the combination teaches the collection and management of clinical trial data, it is not explicit that the clinical trial data is parsed to extract from different transactions and that the rows contain a number of times that the rows have been updated.
	Moore, which like Webber talks about database management techniques, teaches it is known to parse data for different entries and to use that to update tables and rows (Page 11, paragraph [0230], Page 19, paragraph [0295], Page 23, paragraph [0324] and Page 27, paragraph [0346]; teach that the database data is parsed and stored, this can be done for searching using “well-known techniques”. Additionally it can use metadata by parsing content and using that parsed data to categorize content according to user-specified constraints. Since Webber already talks about identifying data from other sources, it would have been obvious to use known techniques to parse the data so that it can be used in the database, as shown in Moore).
	Additionally Moore establishes it is known to contain the number of times a row has been updated as part of the statistics for a database and that this is data is used to 
The primary reference Kahn establishes the management of Clinical trial data and the setting of actions and events based pre-defined models or templates which act as building blocks for defining configuration files or protocols for implementing the clinical trial. Kahn establishes how often the data is to be collect when conforming to the protocol. Kahn establishes how to setup the various protocols including the frequency of events, the type of data to be collected, when it is to be collected, who can participate in the clinical trial and who is to be excluded from the clinical trial. Webber, which also talks about clinical trials and the management of the information teaches explicitly the techniques used to setup the database in a shared environment. Specifically have a first shared database which gets updated by linked databases and updates linked databases. Webber establishes having customized interfaces based on what specific study or clinical trial the user is interested in. The system teaches selectively updating the data and presenting the information to the user in a customized based on the specific requesting user. The combination however fails to explicitly discuss the database techniques of parsing data and recording statistics of the data entries such as the number of times the rows have been updated.

	It would have been obvious to one of ordinary skill in the art to include in the clinical trial management system of Kahn and Webber the ability to parse data and to record the number of times a row of data has been updated as taught by Moore since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Moore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing clinical trials provided by Kahn and Webber, with the ability to parse data and to record the number of times a row of data has been updated as taught by Moore, for the purposes of using known techniques to enter data and to optimize the performance of the system. Since the combination teaches the collection and maintenance of database information, it would have been obvious to use known techniques to receive the data such as parsing and to maintain statistics about the database to optimize the performance as shown in Moore.
As per claim 119, Kahn discloses one or more non-transitory computer-readable media comprising instructions that, when executed by a computing device (Page 25, 
determine, based on a plurality of configuration files that each define a unique collection frequency for a different clinical trial of a plurality of clinical trials: a collection frequency that specifies how often data collection should be performed for a particular clinical trial (Page 20, line 1-36; discloses that each clinical trial has its own protocol. Each protocol acts as the configuration file for each clinical trial and unique to the particular trial. Specifically the protocol outlines when follow ups are what data is reported and how frequently the patient has to return for those follow ups. Page 28, lines 27-34; discloses that the system has a set upload frequency); and 
one or more sites corresponding to the particular clinical trial configured to be used to perform the data collection (Page 5, lines 22-31 and Page 7, lines 13-25; outline that the central authority creates and operates different clinical sites to collect data for each individual clinical trial based on the set protocol);
	retrieve, by a computing device, via the one or more sites, and based on the collection frequency, clinical trial data comprising a plurality of form entries, wherein each form entry of the plurality of form entries comprises one or more values corresponding to criteria of a pre-defined template corresponding to the particular clinical trial (Page 8, line 23 through Page 9, line 25; discloses that the system creates the different protocols using meta-models for different classes of diseases. These models are pre-defined templates or building blocks corresponding to the creation of particular clinical trials. Page 25, lines 4-20; discloses that the central authority receives 
	at least a portion of the plurality of form entries, wherein the at least a portion of the plurality of form entries are associated with the particular clinical trial; and data comprises: a unique identifier of the particular clinical trial, a key associated with a human subject that corresponds to the one or more values, an identifier of a study event, associated with the particular clinical trial, that caused the one or more values to be collected; and a unique identifier of the at least a portion of the plurality of form entries (Page 26, line 25 through Page 27, line 19; defines that the patient identifier is included so that the data can be tracked with the patient. Figure 12, Shows that each individual protocol has its own Protocol Identifier, which is the unique identifier for the particular clinical trial. Figure 3, Page 17, lines 17-32; discloses that each event in the system is listed with its corresponding actions and the required information to be collected at that step. The form entries list out the unique identifiers such as descriptions, the individual chairing the study the sponsor and their unique identifier and the various versions and version dates as shown in Figure 12).
While Kahn discloses the use of sites which are web-based architectures, and the use of the Internet, it is not explicit that the sites comprise one or more uniform resource locators (URLs). While Kahn talks about the collection and management of data, it is not explicit that the system parses the clinical trial data to extract, from the clinical trial data, a plurality of different transactions and determine, based on the metadata and from a plurality of databases  that each store different parsed clinical trial 
Webber, which like Kahn talks about collecting data for a clinical trial, teaches that it is known for the configuration files to contain a URL for selecting the server to connect to for the data (Page 26, paragraph [0086]; teaches that it is known for the configuration parameters to include the URL of the shared server);
	Webber further teaches having a plurality of different transactions and determine, based on the metadata and from a plurality of databases that each store different clinical trial data, a first database that stores one or more tables corresponding to an older version of the clinical trial data; based on determine, by the computing device and by querying the first database that the clinical trial data comprises one or more changes as compared to the older version of the clinical trial data (Page 9, paragraph [0045]; teaches that the system contains a metadata database repository. Page 12, paragraph [0055]; teaches that the database server contains metadata database repository for storing and saving operational data in a table format. It establishes that the source of the data can be selected and set for synchronization parameters. Page 12, paragraph [0056]; teaches that there are a plurality of server which can be linked to the shared server, each linked server stores its only local data which is synchronized with the shared server. As shown on page 14, paragraph [0059] “Data synchronization techniques or connections 180 allow interoperability of exchanging any set of operational data from the shared server 110 to any linked server 210-1, 210-2, 210-n or from any linked server 210-1, 210-2, 210-n to the shared server 110 to automatically receive data and update metadata databases without requiring human intervention”. 
	Webber further teaches determine, based on the metadata, a plurality of rows in the one or more tables, wherein each of the plurality of rows corresponds to a different one of the plurality of different transactions (Page 22, paragraphs [0077], [0078] and Page 23, paragraph [0079]; teaches that the system can that the system can selectively update the tables and the individual rows based on detecting what was updated in the 
	Webber further teaches determine, a plurality of updates to the plurality of rows by, for each of the plurality of different transactions, comparing information in a corresponding row of the plurality of rows to the plurality of form entries (Page 22, paragraphs [0077], [0078] and Page 23, paragraph [0079]; teaches that the system can that the system can selectively update the tables and the individual rows based on detecting what was updated in the linked servers and requesting approval prior to updating the shared server database. Page 24, paragraph [0081]; teaches that the shared server determines whether any addition, modification, or deletion of the data has occurred since the last synchronization. Each row of data within a table includes a time stamp information in order for the system to determine changes to the table);
	Webber further teaches store, by the computing device, in a second database different from the first database, and in a first order based on a second order of the clinical trial data, data corresponding to the plurality of updates to the plurality of rows (Page 12, paragraph [0056]; teaches that there are a plurality of server which can be linked to the shared server, each linked server stores its only local data which is synchronized with the shared server. As shown on page 14, paragraph [0059] “Data synchronization techniques or connections 180 allow interoperability of exchanging any 
	Webber further teaches receive, a computing device associated with the stakeholder, a request for the clinical trial data; retrieving, based on an identity of the stakeholder and from a collection of custom data views that are each configured to provide specific data of interest to one or more different stakeholders, a custom data view for organizing the plurality of rows of the plurality of form entries (Page 21, paragraph [0076]; teach that the user interface can be customized this is specific to the linked server, which is a second computing device. Page 26, paragraph [0085]; teaches that the tables are specific to the approver or stakeholder requesting the data. Page 27, paragraph [0087]; teaches that “only rows of data that match with the “Study Number” or “Site Number” are retrieved”…”rather than retrieving the entire table populated with all the data”. Page 27, paragraph [0088]; teaches that the system can set up access rights can be set up for each application. This establishes that the data is specific or customized based on the specific identity of the stakeholder);

	The primary reference Kahn establishes the management of Clinical trial data and the setting of actions and events based pre-defined models or templates which act as building blocks for defining configuration files or protocols for implementing the clinical trial. Kahn establishes how often the data is to be collect when conforming to the protocol. Kahn establishes how to setup the various protocols including the frequency of events, the type of data to be collected, when it is to be collected, who can participate in the clinical trial and who is to be excluded from the clinical trial. However, Kahn fails to disclose explicitly the database management of the information once it is collected. That is it describes the process of setting up the trial and collecting the information but is not focused on how the database is setup in order to share or update the information once it is collected. 
	Webber, which also talks about clinical trials and the management of the information teaches explicitly the techniques used to setup the database in a shared environment. Specifically have a first shared database which gets updated by linked databases and updates linked databases. Webber establishes having customized interfaces based on what specific study or clinical trial the user is interested in. The 
	It would have been obvious to one of ordinary skill in the art to include in the clinical trial management system of Kahn the ability to manage the data using known database techniques as taught by Webber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Webber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing clinical trials provided by Kahn, with managing the database information for a clinical trial using known techniques as taught by Webber, for the purposes of improving the efficiency of the system. Since Kahn already discloses the collection of the clinical trial information and presenting it to users based on the unique identifiers it would have been obvious to manage and update that information as discussed explicitly in Webber. The Webber reference establishes that management of this information using a shared database linking other servers, allows for a more efficient management of the data as outlined in paragraph [0015] of Webber.
While the combination teaches the collection and management of clinical trial data, it is not explicit that the clinical trial data is parsed to extract from different transactions and that the rows contain a number of times that the rows have been updated.

	Additionally Moore establishes it is known to contain the number of times a row has been updated as part of the statistics for a database and that this is data is used to optimize the performance of the system (Page 69, paragraph [0681]; teaches that it is a known database technique to record a number of statistics which include recording the number of times a row has been updated. Moore establishes that these statistics are used to optimize the performance of the system. Since the combination teaches the collection and maintenance of database information, it would have been obvious to use known techniques to receive the data such as parsing and to maintain statistics about the database to optimize the performance as shown in Moore).
The primary reference Kahn establishes the management of Clinical trial data and the setting of actions and events based pre-defined models or templates which act as building blocks for defining configuration files or protocols for implementing the clinical trial. Kahn establishes how often the data is to be collect when conforming to the protocol. Kahn establishes how to setup the various protocols including the frequency of 
Moore which like Webber discusses the managing of data using a database teaches it is known to parse data to so it can be categorized and for the system to record statistics such as the number of times a row has been updated. Moore establishes these are both known techniques in the art and would have been obvious to use.
	It would have been obvious to one of ordinary skill in the art to include in the clinical trial management system of Kahn and Webber the ability to parse data and to record the number of times a row of data has been updated as taught by Moore since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al. (WO 01/93178 A2) hereafter Kahn, in view of Webber et al. (WO 2009/155558 A1) hereafter Webber, further in view of Moore et al. (US 2007/0061266 A1) hereafter Moore, further in view of Guturu et al. (US 6,581,075 B1) hereafter Guturu.
As per claim 20, the combination of Kahn, Webber and Moore teaches the above-enclosed invention; While Kahn discloses that each clinical trial data comprises version numbers (Figure 12) and Webber teaches comparing old versions of the data with new version to determine what changes have been made (Page 16, paragraph [0064]; teaches that each row of data fields are related to a clinical trial, and the addition of operational data occurs as an addition of rows. Additionally the system detects modified data and determines if any addition or deletion has occurred in any of the rows), the combination fails to discuss determining that the clinical trial data comprises 
	Guturu, which like Webber talks about synchronizing data in a database, teaches it is known to determine that the data comprises one or more changes as compared to the older version of the data is based on comparing a first version number associated with the data with a second version number associated with the older version of the data (Col. 2, line 36 through Col. 3, line 2; teaches it is known to compare version numbers for data to determine if the data should be updated. Like Webber Guturu teaches the use of timestamps to track changes in the data, additionally Guturu establishes it is known to compare the version number of the update request with the version number of the data record to determine if the data should be processed. Since Webber already tracks modifications using timestamps it would have been obvious to alternatively use version numbers as shown in Guturu to ensure that update is proper and the synchronization should occur).
The primary reference Kahn establishes the management of Clinical trial data and the setting of actions and events based pre-defined models or templates which act as building blocks for defining configuration files or protocols for implementing the clinical trial. Kahn establishes how often the data is to be collect when conforming to the protocol. Kahn establishes how to setup the various protocols including the frequency of events, the type of data to be collected, when it is to be collected, who can participate in the clinical trial and who is to be excluded from the clinical trial. Webber, which also talks about clinical trials and the management of the information teaches explicitly the 
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the synchronization process compares version numbers to determine if the synchronization is proper.
Guturu establishes that when synchronizing data like what is done in Webber it is known to compare timestamps or alternative to compare version numbers to determine if the update is proper. Guturu establishes that this type of synchronization is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the manner of comparing updates to the database discussed in the combination of Kahn, Webber and Moore with the comparison of version numbers as taught by Guturu.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Guturu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .

Response to Arguments
Applicant's arguments filed June 29, 2020 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 11-15, regarding the 101 rejections specifically that, “Applicant respectfully submits that the Action's assertions regarding the nature of the alleged abstract ideas are flawed. The claims, particularly as amended, are not directed to an abstract idea, whether a "method/system of organizing human activity" an "idea of itself." Applicant notes that the Action, on page 2, asserts that the abstract idea is "management of clinical trial data," but this has never been identified by the Courts as an abstract idea. As such, even if the claims were somehow directed to "management of clinical trial data" (not conceded by Applicant), this does not mean that the claims are inherently directed to the abstract ideas of "method/system of organizing human activity" and/or an "idea of itself." Regardless, the claimed features are not "parts of the organizing the human activity" or an "idea of itself," whether or not they relate to "managing clinical trial data." As a simple example, it is not clear how a human could ever retrieve data via "one or more URLs" without using a computing "provid[ e]" a "user interface" by, among other aspects of independent claim 1, "selectively updating, based on the data corresponding to the plurality of updates, the plurality of form entries by: determining, based on the plurality of updates, one or more row operations; and performing, in the user interface, the one or more row operations on the plurality of form entries."”
	“Moreover, in asserting that independent claim I is directed to an abstract idea, the Action oversimplifies the features of the claim. Independent claim 1 does not recite "retrieving source data, parsing the data, formatting the data[,] and storing the data" in isolation, as suggested by the Action. For example, independent claim 1 does not recite "retrieving source data," but rather, recites  “retrieving, by a computing device, via the one or more URLs, and based on the collection frequency, clinical trial data comprising a plurality of form entries, wherein each form entry of the plurality of form entries comprises one or more values corresponding to criteria of a predefined template corresponding to the particular clinical trial." Applicant respectfully submits that the actual language of the claim underscores that the claim is not directed to a mere "method/system of organizing human activity" or an "idea of itself."”
	“Similar features are recited in independent claim 113 and 119.”
	“Accordingly, independent claims 1, 113, and 119 are not directed to an abstract idea.”
	“Even if the present claims include an abstract idea, which Applicant does not concede, the claims implement any such abstract idea into a practical application in a 
	“As detailed in the Specification of this application, electronic data capture systems allow for the collection of clinical trial data from a wide variety of clinical trials. That said, the collected data can vary in format, collection frequency, and volume, and yet must be processed to provide stakeholders access to different subsets of clinical trial data at different times. This is particularly the case where clinical trial data can rapidly change and/or update, which can render conventional electronic data capture systems prohibitively slow.”
	“The present independent claims address these and other issues in a number of ways which are practical applications of any such abstract idea. For example, the features recited in independent claims 1, 113, and 119 based on "determining, by the computing device and by querying the first database, that the clinical trial data comprises one or more changes as compared to the older version of the clinical trial data" recognize that frequent updates to clinical trial data may be received. As another example, "storing, by the computing device, in a second database different from the first database, and in a first order based on a second order of the clinical trial data, data corresponding to the plurality of updates to the plurality of rows, wherein the data corresponding to the plurality of updates to the plurality of rows comprises a number of times each of the plurality of rows has been updated," as detailed in the Specification (see, e.g., Specification page 2-5, 8, 49-50), may permit analysis of the data in view of updates to the data, which may be of particular advantage for, e.g., stakeholders responsible for pharmacovigilance. As yet another example, "retrieving, based on an identity of the stakeholder and from a collection of custom data views that are each configured to provide specific data of interest to one or more different stakeholders, a custom data view for organizing the plurality of rows of the plurality of form entries" reflects further preprocessing which may occur to meet the needs of specific stakeholders in view of the frequency of updates to the data and the various formats of the data. In other words, the present independent claims do not describe "managing clinical trial data" in the abstract, but are configured to do so in a manner that addresses unique issues associated with clinical trial data and in a manner which significantly improves the processes surrounding clinical trial data.”
	“The amendments to the claims presented in this response further underscore how the claims are directed to a practical application of any such abstract idea. For example, the proposed amendments "retrieving, based on an identity of the stakeholder and from a collection of custom data views that are each configured to provide specific data of interest to one or more different stakeholders, a custom data view for organizing the plurality of rows of the plurality of form entries; providing, by the computing device, a user interface by: causing display, based on the custom data view, of the plurality of form entries, and selectively updating, based on the data corresponding to the plurality of updates, the plurality of form entries by: determining, based on the plurality of updates, one or more row operations; and performing, in the user interface, the one or more row operations on the plurality of form entries" underscore how the claimed invention may provide clinical trial data in a manner that is a significant improvement over conventional electronic data capture services. As just one example of such an improvement, "the ability to provide stakeholders with access to pre-computed table-(See Specification pages 4-5, 8, 49, 57).”
	“Even if the present claims were directed to an abstract idea, and even if the present claims did not recite a practical application of any such abstract idea (neither of which Applicant concedes), the claims amount to significantly more than any such abstract idea and are thereby directed to patent-eligible subject matter in compliance with 35 U.S.C. § 101.”
	“The Action fails to analyze the claims as a whole, instead improperly relying on a piecemeal analysis of portions of the claims to justify its rejection under 35 U.S.C. § 101. As the USPTO emphasized in the 2019 Revised Patent Subject Matter Eligibility Guidance, "examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)." 2019 Revised Patent Subject Matter Eligibility Guidance at 56; see also October 2019 Subject Matter Eligibility Update at 16. In its argument on pages 2-5, the Action summarizes various aspects of the claims. But this is not, standing alone, dispositive of patentability: the claims as a whole are far from general, and are patentable even though various individual features might be summarized (improperly) as directed to "an idea of itself."”
	“In particular, the present claims recite features that are not generic, and which underscore that the claims amount to significantly more than any purported abstract idea. In the May 2016 Subject Matter Eligibility Update, the USPTO reminds the "retrieving, based on an identity of the stakeholder and from a collection of custom data views that are each configured to provide specific data of interest to one or more different stakeholders, a custom data view for organizing the plurality of rows of the plurality of form entries; providing, by the computing device, a user interface by: causing display, based on the custom data view, of the plurality of form entries, and selectively updating, based on the data corresponding to the plurality of updates, the plurality of form entries by: determining, based on the plurality of updates, one or more row operations; and performing, in the user interface, the one or more row operations on the plurality of form entries" As such, even assuming for the sake of argument that one or more of the features recited in the present independent claims could be individually analogized to a generic computer component performing generic computer functions, the combination of specific features recited in the present claims amount to significantly more than the alleged abstract idea.”
	“For at least these reasons, Applicant respectfully submits that the present independent claims recite patent-eligible subject matter in compliance with 35 U.S.C. § 101 and that the rejection under 35 U.S.C. § 101 be withdrawn.”
	The Examiner respectfully disagrees.


	While the applicant has recited newly amended features the applicant has not stated or shown how these are rendered into a practical application other than merely stating they are. As addressed in the 101 rejection these limitations do not amount to a practical application and are considered unconventional. 
	While the applicant appears to imply that this is an improvement to a conventional electronic data capture or EDC system the Examiner has addressed this in the 101 rejection and the Webber reference establishes that these systems are known in the art and the steps which are recited are not considered to be improvements but rather known database functions. 

Again the Examiner has not piecemealed portions of the claims to justify a 101 rejection but rather have gone through each of the steps of the process to establish that the claims do fall within a category of abstract idea that they do not amount to a practical application and are not considered unconventional. The applicant has merely recited claim limitations stating they amount to a practical application without any explanation and rely on improvements to the EDC process however these elements do not appear until the dependent claims and further the prior establish these types of data are known in the prior art and considered conventional. Lacking any additional 
Applicant’s arguments with respect to claim(s) 1, 3, 4, 10, 11, 13, 19, 20, 26 and 113-123 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2003203120 A – discloses that clinical trial protocol defines time points for the collection of data.
Goldacre et al., “OpenTrials: towards a collaborative open database of all available information on all clinical trials”, April 8, 2016 discusses a database which manages clinical trial data.
Erick H. Turner, “A Taxpayer-Funded Clinical Trials Registry and Results Database” discusses the history of registry of clinical trials.
Brandt et al., “Reengineering a Database for Clinical Trials Management: Lessons for System Architects”, June 20, 2000.
Long et al., “Database management for clinical trials”, 1977 the use of a standard database management system to record and track information regarding a clinical trial. 
Walther et al. “Comparison of Electronic Data Capture (EDC) with Standard Data Capture Method for Clinical Trial Data”, September 2011 discusses a comparison of EDC with standard data capture methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	6/9/2021